By the Court

Jenkins, J.,
delivering the opinion.
The principal question in this case is, whether a promise made by the maker of a promissory note, is sufficient to take the case out of the Statute of Limitations, as against the indorser.
This question was elaborately argued, and upon great deliberation decided by this Court, at the Savannah term, in June, 1860, the case being still unpublished.
The Court held, in that case, that the qew promise of the maker was not sufficient to take the case out of the Statute as against the indorser. To that decision we adhere.
The only other question in this case grew out of a new promise made by the indorser himself; but the record shows that that promise, as well as the orignal undertaking, was barred by the Statute.
We, hold, therefore, that the Court below erred in admitting the note in evidence, and that there was error in the final judgment, which is reversed.
Judgment reversed.